 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:11-cr-0212 WBS KJN P
12                      Respondent,                    No. 2:16-cv-1417 WBS KJN
13          v.                                         ORDER
14   CY IRVING BROWN,
15                      Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 15, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed November 15, 2018, are adopted in full;

28   ////
                                                      1
 1            2. Movant’s motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255

 2   (ECF No. 63) is denied;

 3            3. For the reasons set forth in the magistrate judge’s findings and recommendations, the

 4   court declines to issue the certificate of appealability referenced in 28 U.S.C. § 2253; and

 5            4. The Clerk of the Court is directed to close the companion civil case, No. 2:16-cv-1417

 6   WBS, and to enter judgment.

 7   Dated: December 12, 2018

 8

 9

10   /brow0212.801.vac

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
